                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERICA PARKER                                          :              CIVIL ACTION
                                                      :
               v.                                     :
                                                      :
SCHOOL DISTRICT OF                                    :
PHILADELPHIA, et al.                                  :              NO. 17-1744

                                      CIVIL JUDGMENT


               AND NOW, this 21st day of November, 2019, in accordance with this court’s

order of November 21, 2019, granting summary judgment in favor of defendants Intercommunity

Action, Inc., Sharon Stark, and Ursala Wacyk (Doc. 77), defendants the School District of

Philadelphia and Jamal B. Dennis (Doc. 78), and defendants Staffing Plus Holdings, Inc. and

Allison Johnstone (Doc. 79), it is hereby

                                            ORDERED

that judgment is entered in favor of all defendants and against plaintiff Erica Parker.



                                              BY THE COURT:



                                              _/s/ Thomas J. Rueter_____________________
                                              THOMAS J. RUETER
                                              United States Magistrate Judge
